DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,866,457. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims of Patent ‘457 teaches
Regarding claim 1, a display apparatus, comprising:
a light emitting diode including a first light emitting unit and a second light emitting unit;
a first color conversion pattern and a second color conversion pattern over the light emitting diode;
a first color filter over the first color conversion pattern; and
a second color filter disposed over the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength (see claim 1 of Patent ‘457);
regarding claim 13, a display apparatus comprising first to third pixel areas, comprising:
a light emitting diode including a first light emitting unit and a second light emitting unit;
first to third pixel electrodes in the first to third pixel areas, respectively;

a first color conversion pattern over the light emitting diode in the first pixel area;
a second color conversion pattern over the light emitting diode in the second pixel area;
a first color filter disposed on the first color conversion pattern; and
a second color filter disposed on the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength (see claim 10 of Patent ‘457).
One or ordinary skill in the art would have readily recognized that the claims of the instant application are obviously encompassed within the claims of Patent ‘457 and differ only in terminology.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘457 to arrive at the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a display apparatus, comprising:
a light emitting diode including a first light emitting unit and a second light emitting unit;
a first color conversion pattern and a second color conversion pattern over the light emitting diode;
a first color filter over the first color conversion pattern; and
a second color filter disposed over the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength;

a light emitting diode including a first light emitting unit and a second light emitting unit;
first to third pixel electrodes in the first to third pixel areas, respectively;
first to third thin film transistors electrically connected to the first to third pixel electrodes, respectively;
a first color conversion pattern over the light emitting diode in the first pixel area;
a second color conversion pattern over the light emitting diode in the second pixel area;
a first color filter disposed on the first color conversion pattern; and
a second color filter disposed on the second color conversion pattern, wherein the first light emitting unit emits light having a maximum peak wavelength of 455nm or less, and
wherein the second light emitting unit emits light having a wavelength greater than or equal to the maximum peak wavelength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 25, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876